367 F.2d 46
Severiano P. ORTIZ, Appellant,v.UNITED STATES of America, Appellee.
No. 23500.
United States Court of Appeals Fifth Circuit.
October 10, 1966.

Andrew L. Jefferson, Jr., Asst. U. S. Atty., Ernest Morgan, U. S. Atty., San Antonio, Tex., for appellee.
Before WISDOM, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
The District Court denied appellant's motion to vacate and set aside his conviction and sentence. The sentence of ten years was entered on a plea of guilty to an indictment charging him with violating the narcotics laws. The plea was specifically to a count based on a violation of 26 U.S.C.A. § 4704(a) which does not carry its own sentence. However, 26 U.S.C.A. § 7237(a) does provide for the imposition of a prison sentence of not less than two or more than ten years for a first offense under § 4704(a). It follows that appellant was entitled to no relief under his motion. See Cordova v. United States, 5 Cir., 1964, 337 F.2d 614.


2
Affirmed.